 In the Matter Of WAYNEKNITTING MILLS,INC., and THE AMERICANFEDERATION OF HOSIERY WORKERS, BRANCH No. 2Case No. R-f2.Decided December 7, 1935Hosie)y Industry Unit Appropriatefor CollectiveBargaitung:production:and maintenance employees-ElectionOrdered:agreement for conduct of-Certification of Representatives.Mr. Louis L. Jaffefor the Board.Barrett, BarrettdMcNagny,of Fort Wayne, Ind., andMr. OttoA. Jaburek,of Chicago, Ill., for the Company.Mr. Edwin R. Thomas,of Fort Wayne, Ind., for Association ofEmployees for Representation by Employees Only of the WayneKnitting Mills.Mr. Isadore Katz,of Philadelphia, Pa., for American Federation-of Hosiery Workers, Branch No. 2.1Mr. Fred. G. Krivonos,of counsel to the Board.DECISIONFINDINGS OF FACTI.The American Federation of Hosiery Workers, on October 7,,1935, filed a petition with the Board, Eleventh Region,'under Section9 (c) of the National Labor Relations Act and Article III of theBoard's Rules and Regulations, Series 1, for certification of repre-sentatives of employees of theWayne Knitting Mills, Inc., FortWayne, Indiana, for collective bargaining.An investigation in thecase under Section 9 (c) of the Act and Article III, Section 3, of theRules and Regulations, was authorized by the Board on October 8,1935.The company's motion to intervene in the proceeding wasgranted.A hearing pursuant to Section 9 (c) of the Act and ArticleIII, Sections 3 to 7 of the Rules and Regulations was held in FortWayne, Indiana, on November 6 and 7, 1935, before Trial ExaminerRalph A. Lind.II.The Wayne Knitting Mills, Inc., Fort Wayne, Indiana, is a,manufacturer of full-fashioned hosiery.III. The American Federation of Hosiery Worker?; is a nationalunion affiliated with the American Federation of Labor through the-United Textile Workers of America; Branch No. 2 of this organiza-'53 54NATIONAL LABOR RELATIONS BOARDtion claims to represent production and other employees of the WayneKnitting Mills for the purpose of collective bargaining.IV. The Association of Employees for Representation of Em-ployees Only of the Wayne Knitting Mills, has, since September 20,1935, claimed to represent all of the employees of the Wayne Knit-ting Mills.V. A question has arisen concerning the representation of em-ployees of the company for collective bargaining.VI. On October 31, 1935, the company and the Board enteredinto stipulations for the purpose of expediting the proceeding, underthe terms of which the company "consents to the jurisdiction of theBoard to hear and determine all questions pertaining to the conductof an election, of the employees of its Fort Wayne, Indiana, plant,pursuant to Section 9(c) of the Act, and waives any objection to suchjurisdiction for the purposes of this particular proceeding." In thestipulations the company also agrees to furnish the Board a verifiedpayroll for the purposes of such election and agrees to bargain col-lectively with the representatives chosen at such election.VII. Evidence at a hearing conducted in the proceeding on Novem-her 6 and 7, 1935, pursuant to Section 9(c) of the Act and ArticleIII of the Rules and Regulations establishes that the production andmaintenance employees in the company's Fort Wayne plant are atthis time engaged in operations directly concerned with or closelyrelated to the manufacture of hosiery and the operation of the plant,and that at this time there exists a community of interest among suchemployees for the purposes of their right to self-organization andcollective bargaining under the Act, and accordingly, in order to in-sure the company's employees the full benefit of their right to self-organization and collective bargaining and otherwise to effectuatethe policies of the Act, the appropriate bargaining unit for thecompany's Fort Wayne Plant, under the circumstances of this case,consists of employees engaged in production and maintenance work,and does not include the supervisory staff, office force, salesmen, cleri-cal and professional workers.VIII. No evidence was presented at the hearing from which repre-sentatives for collective bargaining with the company may be as-certained.The company, the union and the Association agree thatsuch representatives be ascertained in an election by secret ballot ofemployees.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 of the National Labor RelationsAct, approved July 5, 1935, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations, Series1, it is DECISIONS AND ORDERS55DIRECTED that as part of the investigation authorized by the Boardin the above case to ascertain representatives for collective bargainingwith the Wayne Knitting Mills, Inc., Fort Wayne, Indiana, an elec-tion by secret ballot shall be conducted within a period of one weekfrom the date of this decision under the direction and supervisionof the Regional Director, Eleventh Region, acting in this matteras the agent of the National Labor Relations Board and subject toArticle III, Section 9 of said Rules and Regulations, among the pro-duction and maintenance employees on the payroll of such employer'sFortWayne, Indiana plant, on October 25, 1935.Those eligibleto vote shall be such employees on such payroll and those employedfor such work between that date and the date of this decision, ex-cepting those who quit or have been discharged for cause during, suchperiod, said election to be held to determine whether they desire tobe represented by the American Federation of Hosiery Workers orthe Association of Employees for Representation by Employees Onlyof the Wayne Knitting Mills, and it is furtherDIRECTED for the purpose of determining the eligibility of em-ployees to vote at the election, that, in accordance with its stipula-tion of October 31, 1935, the Wayne Knitting Mills, Inc. shallfurnish, two days before the date of the election herein, to theRegional Director, Eleventh Region, acting in this matter as theagent of the National Labor Relations Board, its payroll list, ar-ranged both numerically and alphabetically, showing the namesof all its regularly employed production and maintenance em-ployees on its payroll at its said Fort Wayne, Indiana, plant onOctober 25, 1935, and such employees who were employed since thatdate up to the date of this decision, excepting those who quit or weredischarged during that period.[SAME TITLE]CERTIFICATION OF' REPRESENTATIVESDecember 31, 1935A petition for certification of representatives having been dulyfiled, an investigation and hearing having been duly authorized andconducted, and an election by secret ballot having been conductedon December 12, 1935, among the production and maintenance em-ployees of the Wayne Knitting Mills, Inc., located at Fort Wayne,Indiana, pursuant to the National Labor Relations Board's Directionfor Election dated December 7, 1935, and an intermediate report asto the results of such election having been prepared by the RegionalDirector for the Eleventh Region, served upon the parties to the97571-36-vol i-5 56NATIONAL LABOR RELATIONS BOARDabove proceeding and, in the absence of objections thereto, filed withthisBoard pursuant to Article III, Section 9 of National LaborRelations Board Rules and Regulations-Series 1,THEREFORE, by virtue of and pursuant to the power vested in theNational Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, approved July 5, 1935, and pursuant toArticle III, Section 8 of National Labor Relations Board Rules andRegulations-Series 1,IT IS HEREBY CERTIFIED that the American Federation of HosieryWorkers has been designated and selected by a majority of the pro-duction and maintenance employees of said Wayne Knitting Mills,Inc. as their representative for the purpose of collective bargainingand that, pursuant to the provisions of Section 9(a) of said Act,saidAmerican Federation of HosieryWorkers is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.